Case 19-10096-mdc         Doc 67    Filed 01/22/20 Entered 01/22/20 14:07:00             Desc Main
                                    Document     Page 1 of 2



                      THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                        :       Chapter 13
                                              :
Chitra Sethuraman                             :
                                              :       Case No. 19-10096 (MDC)
                                              :
                               Debtor.        :       Hearing Date: 02/18/2020 at 10:30 a.m.
                                              :       Objections Due: 02/12/2020


                                 NOTICE OF MOTION,
                           RESPONSE DEADLINE AND HEARING

        PLEASE TAKE NOTICE THAT Police and Fire Federal Credit Union (“PFFCU”) has
filed a Motion (the “Motion”) for an Order Granting the Automatic Stay to Exercise Rights with
respect to 7448 Rhoads Street, Philadelphia, Pa 19151 (the “Real Property”) with the Court.

         1.   Your rights may be affected. You should read these papers carefully and
              discuss them with your attorney, if you have one in this bankruptcy case. (If you
              do not have an attorney, you may wish to consult an attorney).

         2.   If you do not want the Court to grant the relief sought in the Motion or if you
              want the Court to consider your views on the Motion, then on or before February
              12, 2020, you or your attorney must file a response to the Motion. (See
              Instructions on next page).

         3.   A hearing on the Motion is scheduled to be held before the Honorable Magdeline D.
              Coleman, on February 18, 2020 at 10:30 a.m. at the United States Bankruptcy
              Court, Courtroom #2, 900 Market Street, Philadelphia, Pennsylvania, 19107. Unless
              the court orders otherwise, the hearing on this contested matter will be an
              evidentiary hearing.

         4.   If you do not file a response to the Motion, the court may cancel the hearing and
              enter an order granting the relief requested in the Motion.

         5.   You may contact the Bankruptcy Clerk’s Office at 215-408-2800 to find out whether
              the hearing has been canceled because no one filed a Response.

         6.   If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you
              if you request a copy from the attorney whose name and address is listed on the next
              page of this Notice.




121309516_1
Case 19-10096-mdc        Doc 67     Filed 01/22/20 Entered 01/22/20 14:07:00            Desc Main
                                    Document     Page 2 of 2




                                           Filing Instructions

    1. If you are required to file documents electronically by Local Bankruptcy Rule 5005-
       1, you must file your response electronically.

    2. If you are not required to file electronically, you must file your response at

                                    United States Bankruptcy Court
                                    Eastern District Of Pennsylvania
                                             Clerk’s Office
                                      900 Market Street, Suite 400
                                         Philadelphia, PA 19107

    3. If you mail your response to the bankruptcy clerk’s office for filing, you must mail it
       early enough so that it will be received on or before the date stated in Paragraph 2 on the
       previous page of this Notice.

    4. On the same day that you file or mail your Response to the Motion, you must mail or
       deliver a copy of the Response to the movant’s attorney:


                                       Anne M. Aaronson, Esquire
                                        Yonit A. Caplow, Esquire
                                          Dilworth Paxson, LLP
                                     1500 Market Street, Suite 3500E
                                         Philadelphia, PA 19102
                                              (215) 575-7000
                                           (215) 757-7200 (fax)
                                       aaaronson@dilworthlaw.com


Dated: January 22, 2020
       Philadelphia, Pennsylvania
                                                     /s/ Anne M. Aaronson
                                                     DILWORTH PAXSON LLP
                                                     Anne M. Aaronson
                                                     Yonit A. Caplow
                                                     1500 Market St., Suite 3500E
                                                     Philadelphia, PA 19102
                                                     Telephone: (215) 575-7000
                                                     Facsimile: (215) 575-7200

                                                     Attorneys for Police and Fire Federal Credit
                                                     Union




                                                 2
121309516_1
